Name: Commission Regulation (EEC) No 2878/80 of 6 November 1980 repealing Regulation (EEC) No 2786/80 authorizing intervention buying-in of sheepmeat in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298 /20 Official Journal of the European Communities 7 . 11 . 80 COMMISSION REGULATION (EEC) No 2878/80 of 6 November 1980 repealing Regulation (EEC) No 2786/80 authorizing intervention buying-in of sheepmeat in France Whereas Commission Regulation (EEC) No 2786/80 (3) was adopted on the basis of the erroneous finding that the conditions cited above had been fulfilled ; whereas the said Regulation should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2786/80 is hereby repealed with effect from 3 November 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), Having regard to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying-in of sheepmeat (2 ), and in particular Article 1 (4) thereof, Whereas it has been found that the conditions laid down in Article 7 (2) and (4) of Regulation (EEC) No 1837/80 were not fulfilled during the week commencing 20 October 1980 in France ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183, 16 . 7 . 1980 , p . 1 . (2 ) OJ No L 284, 29 . 10 . 1980 , p . 33 . P) OJ No L 288 , 31 . 10 . 1980, p. 16 .